JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry is not an Opinion of the Court under S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Troy Young appeals his sentence for five counts of trafficking in and possession of cocaine. He argues that the trial court improperly imposed a sentence that was more than the minimum, which violated his Sixth Amendment rights. We sustain his sole assignment of error, vacate his sentence, and remand for resentencing under our recent holding in State v. Montgomery.1
We note that although Young has not mentioned this in his appellate brief, the trial court also failed to state on the record its findings necessary for imposing consecutive sentences.2
A certified copy of this Judgment Entry shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.
1 1st Dist. No. C-040190, 2005-Ohio-1018.
2 See State v. Comer, 99 Ohio St.3d 463, 2003-Ohio-4165,793 N.E.2d 473.